oOo fe ND nH fF WD NY

Oo wo NYO NO WN NY NO NY NO YF F- YF YS PFO S| ESE ESE Sl
So NY DBD WA FP WO NO KF§ DT OO FH NDB An fF WY NY KF OS

Case 2:18-cr-00177-JAM Document 58 Filed 04/20/20 Page 1 of 3

HEATHER E. WILLIAMS, #122664
Federal Defender

NOA E. OREN, #297100

Assistant Federal Defender

801 I Street, 3" Floor

Sacramento, CA 95814

Tel: 916-498-5700/Fax: 916-498-5710
Noa_oren@fd.org

Attorney for Defendant
TIMOTHY HOLT

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA, ) Case No, 2:18-cr-177 JAM
)
Plaintiff, ) REQUEST TO RECONVEY REAL
) PROPERTY; [ ] ORDER
Vs. )
) Judge: Hon. John A. Mendez
TIMOTHY HOLT, )
)
Defendant. )
)
)

 

 

 

Defendant, by and through his undersigned counsel, Noa Oren, hereby requests the Court
for an order authorizing the Clerk of the United States District Court for the Eastern District of
California to reconvey the property posted to secure Defendant’s pre-trial release back to the
property owners, Christopher and Kathy Holt (See Clerk’s Docket #10, one appearance bond).

Defendant, Timothy Holt, was sentenced on February 5, 2019 to 21 months
imprisonment at the Bureau of Prisons. Mr. Holt voluntarily surrendered to Texarkana FCI on
April 2, 2019.

On April 9, 2019, and order granting to reconvey the property was signed by Judge
Mendez.

On April 9, 2019, the court mailed a reconveyance to the property owners Christopher
and Kathy Holt at 8214 South Marion Ave, Tulsa, OK, 74137 and noted that the original Deed of
Trust was never received by the court. (See Clerk’s Docket #56).

On April 17, 2020, we were informed by the property owners that the County Recorder’s

1

 

Request to Reconvey Real Property;
Proposed Order

 
o feo NN NWN OH FF YD NYO

LO NO EO EE SO EO SE > OE OO >
oOo SYN OBO ON BR BD! NYO HSH lUCODUlUlUlCUCCOlClClewOUlSTUNCUCUCO UU PUlUMLGULULDL CUM CUS

 

 

Case 2:18-cr-00177-JAM Document 58 Filed 04/20/20 Page 2 of 3

Office will not accept the court’s reconveyance without a description of the property.

The description of the property is as follows:

Lot Ten (10), Block Four (4), Forest Creek, an Addition in the City of Tulsa, Tulsa
County, State of Oklahoma, according to the recorded Plat No. 3667.

Dated: April 17, 2020

Respectfully submitted,

HEATHER E. WILLIAMS
Federal Defender

/s/ Noa E. Oren

NOA E. OREN

Assistant Federal Defender
Attorney for TIMOTHY HOLT

 

Request to Reconvey Real Property;

Proposed Order

 
oO Oo NN DO HW FP WO NY

bo NO N. ho we) bho ho nN ho — — — — —_ — — — — —_
oo ~ nN wa & we bo —_ So Oo oe ~] nN wn ay wo i) —_ So

Case 2:18-cr-00177-JAM Document 58 Filed 04/20/20 Page 3 of 3

HEATHER E. WILLIAMS, #122664
Federal Defender
NOA E. OREN, #297100

| Assistant Federal Defender

801 I Street, 3"! Floor

Sacramento, CA 95814

Tel: 916-498-5700/Fax: 916-498-5710
Noa_oren@fd.org

Attorney for Defendant

 

 

 

TIMOTHY HOLT
IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF CALIFORNIA
UNITED STATES OF AMERICA, ) Case No. 2:18-cr-177 JAM
)
Plaintiff, ) REQUEST TO RECONVEY REAL
) PROPERTY; PRBSRED| ORDER
vs. )
) Judge: Hon. John A. Mendez
TIMOTHY HOLT, )
)
Defendant. )
)
)
ORDER

The Court hereby grants the request to reconvey real property located at 8214 South
Marion Ave, Tulsa, OK, 74137 described as follows:

Lot Ten (10), Block Four (4), Forest Creek, an Addition in the

City of Tulsa, Tulsa County, State of Oklahoma, according to the

recorded Plat No. 3667
posted to secure Defendant’s pre-trial release and authorizes the Clerk of the United States
District Court for the Eastern District of California to complete a new reconveyance of real
property to property owners, Christopher and Kathy Holt at 8214 South Marion Ave, Tulsa, OK,
74137 and list the description of the property on the reconveyance as listed above.

IT SO ORDERED.
Dated: April 220, 2020

 

JOHN A.MENDEZ 7
nited States District Judge

3

 

 

Request to Reconvey Real Property;
Proposed Order
